Citation Nr: 0720270	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss, based upon the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 11, 
1970 to October 8, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for tinnitus, but granted the claim of 
entitlement to service connection for bilateral hearing loss, 
assigning a 0 percent rating, effective from February 14, 
2004.  

In November 2006, the veteran appeared at the RO for a travel 
Board hearing conducted by the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  

The issue of entitlement to a compensable disability 
evaluation for service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of tinnitus.

2.  There is evidence of acoustic trauma during service, and 
credible evidence of the veteran having experienced ringing 
in his ears in service.  

3.  The probative and competent evidence of record 
establishes that the veteran's tinnitus cannot be dissociated 
from active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 


Analysis

The veteran testified at his November 2006 Board hearing that 
while he was in service his military specialty (MOS) was in 
tanks which resulted in constant exposure to acoustic trauma, 
including the loud noises of the vehicles and loud firing 
exercises, without the benefit of hearing protection.  The 
veteran asserted that his current tinnitus resulted from that 
in-service acoustic trauma, and argues that service 
connection should be granted for the disorder on that basis.  

The veteran further testified that, contrary to what was 
reported in a recent May 2004 VA audiometric examination, he 
had ringing in his ears consistently throughout service.  The 
veteran explained that there must have been a 
miscommunication between he and the VA audiologist, because 
he had told her of the in-service ringing in the ears, and 
indicated that it was more noticeable within the last five 
years, but she mistakenly reported that it had only began 5 
years prior to the examination.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

If the evidence establishes that the claimed disability is 
related to service, the initial question is whether there is 
evidence of the current claimed tinnitus.  Significantly, 
post-service medical records, in particular, the report of a 
May 2004 VA audiology examination, show the diagnosis of 
tinnitus.  Thus, the Board finds for the current existence of 
tinnitus.  The Hickson element (1) has therefore been 
satisfied as to this disability.  

The veteran is competent to testify as to his continued 
exposure to acoustic trauma while working in tanks in 
service, as well as his having experienced ringing in his 
ears during that time.  Moreover, the veteran's testimony at 
the hearing before the Board regarding those experiences is 
credible.  Thus, the veteran's self-report of this acoustic 
trauma exposure and experiencing ringing in his ears during 
service constitutes evidence of an injury in service that 
could be related to the current diagnosis.  Hickson element 
(2) has therefore been satisfied as to this disability.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence supports the finding that 
the currently diagnosed tinnitus is medically or 
etiologically related to his reported in-service acoustic 
trauma and ringing in his ears.  

In May 2004, the veteran underwent VA audiology examination 
for the purpose of determining whether his bilateral hearing 
loss and tinnitus could be related to service.  The claims 
file was made available to, and reviewed by the examining 
audiologist in conjunction with the examination.  In terms of 
history with respect to tinnitus, the report of the 
examination noted that the onset of the veteran's tinnitus 
was 5 years prior, and of "unknown" duration.  The type of 
tinnitus was described as a high-pitched ringing about as 
loud as a whisper in the right ear.  The examiner noted that 
tinnitus is a subjective complaint and no objective measure 
exists to validate its presence or absence.  The VA 
audiologist opined that the veteran's subjective complaint 
was not related to his history of military noise exposure 
because "he reported the onset to be 5 years ago - - 
eighteen years after leaving the military."  

In terms of etiology, however, the Board takes cognizance of 
the credible evidence provided by the veteran at the November 
2006 hearing, to the effect that he actually experienced the 
onset of ringing in his ears in service rather than 5 years 
before the VA examination.  The veteran provided further 
credible testimony when he explained that the VA audiologist 
must have misinterpreted his statement regarding the ringing 
having become more noticeable over the last 5 years as the 
date of onset.  

Giving the benefit of the doubt as required by the law, the 
Board finds that based upon her explanation as to how she had 
determined etiology, had the VA audiologist who conducted the 
May 2004 examination been aware that the veteran had first 
experienced a ringing in his ears during service, she would 
likely have concluded that there is a nexus between the 
veteran's current tinnitus and the acoustic trauma he 
experienced during that service.  Thus, this reinterpretation 
of the May 2004 VA audiologist's opinion serves as medical 
evidence of a nexus between the veteran's in-service injury 
and the currently diagnosed tinnitus in satisfaction of 
Hickson element (3).  

In summary, the Board finds that the evidence supports the 
finding that the veteran currently has tinnitus that is 
related to his period of service warranting entitlement to a 
grant of service connection.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

At the November 2006 travel Board hearing, the veteran 
testified that he had undergone additional audiology testing 
and examinations at the VA Medical Center in conjunction with 
having been fitted for hearing aids.  Although the claims 
file contains additional VA medical records dated in May 2006 
associated with the fitting of hearing aids, there is no 
record of further examination.  It is incumbent upon VA to 
assist the veteran in obtaining treatment records and medical 
evidence, the possible location of which has been 
specifically identified by the veteran, in order to fully 
determine the nature and etiology of any disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Second, the veteran also testified that his bilateral hearing 
loss disability had worsened significantly since the last VA 
audiology examination that was conducted in May 2004.  VA's 
duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 (2006) provides further 
that "It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for further 
examination is required.

Accordingly, this case is REMANDED for the following:

1.  Obtain copies of any treatment 
records from the VA Medical Center and 
any other health care providers 
identified by the veteran who have 
treated him for the bilateral hearing 
loss disorder at issue.  All records 
obtained should be associated with the 
claims file.

2.  Arrange for a VA audiology 
examination to determine the current 
severity of the veteran's service-
connected bilateral hearing loss.  All 
indicated tests and studies should be 
performed, including audiometric and word 
recognition studies.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination.  

3.  After undertaking any further 
development deemed essential, adjudicate 
the veteran's claim of entitlement to an 
increased (compensable) disability 
evaluation for bilateral hearing loss.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case (SSOC) and allow a reasonable period 
of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


